Citation Nr: 0211567	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-20 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected discogenic disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1986 to December 1989 and from February 1991 to August 
1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted the veteran's claim of 
entitlement to service connection for discogenic disease of 
the lumbar spine, and evaluated it as 20 percent disabling.  
In March 1994 the veteran filed a timely notice of 
disagreement as to the 20 percent evaluation.  The RO 
subsequently provided the veteran a statement of the case 
and, in July 1994, the veteran perfected his appeal.  

The Board notes that, in a subsequent rating decision dated 
in June 1996, the RO increased the veteran's evaluation for 
service-connected discogenic disease of the lumbar spine from 
20 to 40 percent disabling, effective from January 30, 1996.  
However, in AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available has been awarded.  In the present 
case the veteran has continued to express disagreement with 
the evaluation assigned by the RO.  

The Board further notes that the veteran presented for a 
hearing before an RO hearing officer in December 1997; a 
transcript is of record.  


FINDING OF FACT

The veteran's discogenic disease of the lumbar spine is 
currently manifested by no more than severe, recurrent 
attacks of pain with intermittent relief.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for service-connected discogenic disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.72, Diagnostic Codes 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran suffered an 
injury to his lumbar spine.  It was noted that he had full 
range of motion with pain.  Examiners noted tenderness, with 
a negative straight-leg-raise test.  X-rays indicated L5-S1 
disc narrowing.  The veteran was diagnosed with lumbar 
strain.  

The veteran continued to complain of pain, and was 
hospitalized from mid-March to early April 1989.  There was 
some spasm of the paravertebral musculature.  However, 
neither radiating pain nor neurological deficits of the lower 
limbs were indicated.  In addition, examiners specifically 
noted the absence of fractures or dislocation.  X-rays were 
unremarkable and the vertebral bodies, pedicles, and spinous 
processes appeared normal.  Mild L5-S1 disc space narrowing 
was noted again.  The veteran was diagnosed with a muscle 
tear, with spasm of the left lumbar paravertebral muscle.  

The veteran filed a claim seeking service connection for a 
low back disorder.  He was afforded a VA examination in April 
1993, at which time he reported continuous low back pain that 
was aggravated by coughing and sneezing.  The veteran denied 
that the pain radiated down into his leg.  

The examiner noted that the veteran moved painfully around 
the examining room.  It was also noted that, while the 
veteran could hop on either foot and perform heel and toe 
walks normally, squats and rises were painful.  He had range 
of motion on forward flexion to 60 degrees; lateral flexion 
to 20 degrees, on the left and 45 degrees on the right; 
rotation to 40 degrees bilaterally; and backward extension to 
only 5 degrees.  Straight leg raising was positive on the 
right at 45 degrees, provoking low back pain.  The examiner 
noted paravertebral muscle spasm and sciatic notch tenderness 
positive on the right.  X-rays were within normal limits.  
The veteran was diagnosed with discogenic disease of the 
lumbar spine.  

In a rating decision dated in September 1993 the RO granted 
the veteran service connection for discogenic disease of the 
lumbar spine, assigned an evaluation of 20 percent.  

Outpatient treatment records from the VA Medical Clinic 
revealed continued complaints of pain.  In January 1996 the 
examiner noted a history of low back pain radiating into the 
right lower extremity.  Physical examination revealed 
negative straight-leg-raise and 5/5 strength.  The assessment 
was sciatica, by history.  

In March 1996 examiners noted pain, gait disturbance with 
decreased straight-leg-raise on the right versus the left, 
and impaired forward bending.  The veteran was diagnosed with 
chronic recurrent discogenic disease.  

The veteran presented for a VA examination in April 1996, at 
which time he continued to report constant low back pain 
radiating into his lower extremities.  The examiner noted 
that the veteran ambulated painfully around the examining 
room.  He had range of motion on forward bending to 45 
degrees; lateral flexion to 10 degrees, bilaterally; rotation 
to 30 degrees; and backward extension to 5 degrees.  

Clinical evaluation revealed sciatic notch tenderness and 
paraspinal muscle spasm.  His knee jerks were two-plus, ankle 
jerks were right, one-plus, left trace.  There were no 
sensory or motor deficits.  The veteran was again diagnosed 
with discogenic disease of the lumbar spine.  A computed 
tomography (CT) scan and electromyography (EMG) studies 
performed in May 1996 were both normal.  

The veteran continued reporting episodes of muscle spasms.  
In July 1997, magnetic resonance imaging (MRI) revealed L4-L5 
narrowing.  The veteran was diagnosed with lumbar 
radiculopathy and spasms in August 1997.  

In December 1997 the veteran presented for a hearing before a 
hearing officer at the RO.  He testified that he continued to 
suffer from muscle spasms, pain radiating into his legs, and 
limitation of motion.  According to the veteran, prolonged 
walking and sitting aggravated his symptoms.  

Later that month, the veteran was afforded VA neurologic and 
spine examinations.  The neurologic examination revealed 
limited motion due to pain.  The veteran demonstrated range 
of motion to 15 degrees on extension; lateral flexion to 
15 degrees; lateral rotation to 20 degrees; and flexion to 45 
degrees.  Palpation was negative for any spasms, although 
there was tenderness.  Straight leg raising was negative for 
any radicular pain.  The examiner noted that motor testing 
was limited due to pain but sensory testing was negative.  
Reflexes were two-plus at the knees and ankles, bilaterally 
and symmetrically.  The examiner indicated that the veteran 
had signs and symptoms of soft tissue strain without any 
specific spinal root or peripheral nerve injury on 
examination.  

Clinical evaluation of the veteran's spine revealed pain on 
heel/toe raises.  The examiner noted that the veteran had 
slight to moderate paralumbar musculoskeletal tenderness.  
Straight leg raises caused pain on the right at 45 degrees.  
The veteran had painful active range of motion 10-15 degrees 
on flexion; 10-15 degrees on extension; lateral flexion to 5 
degrees, right and 5-10 degrees, left.  There was no evidence 
of lumbar radiculopathy by CT scan, MRI or by history of the 
electrical studies.  

The veteran was diagnosed with discogenic lumbar spine 
disease, mild, L4-L5.  The examiner commented that the 
veteran had moderate functional impairment, but "it should 
be noted that this is rated strictly on his subjective 
symptomatology and subjective physical findings, as 
neurologically he is essentially intact."  

In December 1999 the veteran was afforded additional VA 
neurological and spinal examinations.  The examiner noted 
that the veteran's general examination was remarkable for 
lumbar paraspinous muscle spasm and tenderness.  The veteran 
had range of motion to 45 degrees on flexion; extension to 20 
degrees; lateral bending to 20 degrees; and axial rotation to 
20 degrees.  The examiner indicated that there was "some 
question of patient effort on lateral bending and axial 
rotation."  Straight leg raise from the sitting position was 
positive bilaterally but more so on the right.  Sensation 
examination revealed no loss of pinprick.  Reflexes were two-
plus throughout.  

The examiner diagnosed the veteran with lumbar degenerative 
disease.  It was noted that the veteran's pain was "probably 
multifactorial due to a combination of disc deterioration, 
muscle spasm and chronic soft tissue injury and 
inflammation."  The examiner commented that there was some 
inconsistency in the veteran's subjective symptomatology, 
inasmuch as he reported being unable to sit for more than a 
few minutes without pain but then reported driving himself 
the two hours, one way, to the VA Medical Center three to 
four days a week.  It was also noted that there was no 
evidence of radiculopathy by EMG or MRI studies.  

The examination of the veteran's lumbar spine revealed 
tenderness to palpation, lower thoracic and paralumbar 
paravertebral musculature, bilaterally.  There was no 
demonstrable muscle spasm and deep tendon reflexes were "1-
2+ and symmetric."  Straight leg raising was positive on the 
right at 70 degrees and on the left at 80 degrees.  The 
sensory examination to pinwheel was normal on both lower 
extremities.  

The veteran had range of motion on flexion to 35 degrees; 
extension to 20 degrees; and side bending to 25 degrees, with 
some complaint of pain at the terminal degrees of motion.  He 
complained of considerable low back pain during the 
examination.  

The examiner specifically commented in the report that the 
veteran appeared to have "significant symptom amplification 
syndrome.  It is difficult to rate functional impairment as 
to whether it is mild or more than that because of his 
apparent symptom amplification/magnification syndrome.  
Similarly, for degrees [of] additional loss, range of 
motion."  The examiner diagnosed low back strain with 
minimal degenerative disc disease, L4-5.

II.  Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO in June 1994, June 1997, July 1998, and February 
2002, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, at 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected discogenic disease of the 
lumbar spine is currently evaluated as 40 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  

Under DC 5293, intervertebral disc syndrome, which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrated muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief, is assigned an evaluation of 60 percent.  Forty 
percent is assigned for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief; moderate 
recurring attacks are assigned 20 percent; mild 
intervertebral disc syndrome is assigned 10 percent; and 
postoperative intervertebral disc syndrome which is cured is 
non-compensable.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2001).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2001). 

In the present case, the veteran's disease of the lumbar 
spine has been associated with pain and occasionally 
demonstrable spasms in the paravertebral musculature.  While 
examiners have noted sciatic notch tenderness, there has been 
no indication of sciatic neuropathy.  In fact, repeated MRI, 
EMG, and CT scans have been within normal limits.  Examiners 
in service specifically noted that there were no neurological 
deficits.  The April 1996 VA examination revealed no sensory 
or motor deficits.  In December 1997 the VA examiner 
specifically indicated there was no spinal root or peripheral 
nerve injury on examination.  The veteran was described as 
"neurologically . . . intact."  The veteran and his 
representative do not appear to contend, and the medical 
evidence of record does not indicate, that the veteran has 
absent ankle jerks.  

The Board observes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2001).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
VAOPGCPREC 36-97 (issued December 12, 1997) held that DC 5293 
considered limitation of motion and therefore the Court's 
ruling in DeLuca must be applied.

In the present case, the veteran has indicated that his pain 
limits his ability to walk or sit for extended periods of 
time.  However, by the veteran's own account he is able to 
drive himself four hours, round trip, to the VA Medical 
Center for treatment three to four times per week.  The 
December 1997 VA examiner noted moderate functional 
impairment but also commented that such was "rated strictly 
on his subjective symptomatology and subjective physical 
findings."  The December 1999 VA examiner went further, 
commenting that the veteran had "significant symptom 
amplification syndrome" and that therefore, "it [was] 
difficult to rate functional impairment as . . . mild or more 
than that."  He also mentioned that there was "some 
question of patient effort."  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected lumbar spine 
disorder does not warrant a 60 percent evaluation under 
Diagnostic Code 5293.  

The Board has considered the potential applicability of other 
diagnostic codes, whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  After a careful review of the available 
diagnostic codes and the probative medical evidence of 
record, the Board finds that codes other than 5293 do not 
provide a basis to assign an evaluation higher than the 40 
percent evaluation assigned by this decision.

Pursuant to 38 C.F.R. § 4.71a, DC 5295, severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion is assigned an evaluation of 40 percent.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position is assigned 20 percent.  Lumbosacral strain 
with characteristic pain on motion is assigned 10 percent and 
with slight subjective symptoms only is non-compensable.  

The veteran was initially diagnosed with low back strain.  
His range of motion on forward flexion most recently was 
limited to 35 degrees and to 25 degrees on lateral flexion.  
Additionally, radiology reports revealed disc space narrowing 
at L4-L5.  

Therefore, the Board finds that the veteran's service-
connected lumbar spine disease would warrant an evaluation of 
40 percent, the highest evaluation possible, under Diagnostic 
Code 5295.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

Degenerative arthritis is evaluated under 38 C.F.R. § 4.71a, 
DC 5003.  Pursuant to that code, arthritis, when established 
by X-ray evidence, is to be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint involved.  

Limitation of motion of the lumbosacral spine is evaluated 
pursuant to 38 C.F.R. § 4.71a, DC 5292.  Under that code, 
slight limitation of motion is assigned an evaluation of 10 
percent; moderate limitation is assigned 20 percent; and 
severe limitation is assigned 40 percent.  

The veteran has complained of, and examiners have noted, 
limitation of motion due to pain.  The most recent VA 
examination revealed range of motion on flexion to 
35 degrees; extension to 20 degrees; and side bending to 25 
degrees with some complaint of pain at the terminal degrees 
of motion.  The examiner noted that the veteran had 
significant symptom amplification syndrome.  In December 1997 
the veteran had limitation of motion 10-15 degrees on 
flexion; 10-15 degrees on extension; 5 degrees on lateral 
flexion, right and 5-10 degrees, left.  The examiner 
commented that the veteran was being "rated strictly on his 
subjective symptomatology and subjective physical findings, 
as neurologically he [was] essentially intact."  

Giving the benefit-of-the-doubt to the veteran, the Board 
finds that the evidence regarding his limitation of motion is 
at least in equipoise and therefore would warrant a 40 
percent evaluation for severe limitation of motion under 
Diagnostic Code 5292.  See 38 C.F.R. § 3.102 (2001).

However, as discussed above, the anti-pyramiding provision of 
38 C.F.R. § 4.14 (2001), states that evaluation of the same 
disability under various diagnoses is to be avoided.  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board 
notes that VAOPGCPREC 36-97 (issued December 12, 1997) held 
that DC 5293, which evaluates intervertebral disc syndrome, 
includes loss of range of motion.  Hence, the Board finds 
that evaluation under both Diagnostic Codes 5292 and 5293 
would constitute pyramiding and is therefore prohibited.  
38 C.F.R. § 4.14.  

Inasmuch as the competent medical evidence of record does not 
demonstrate, and the veteran does not appear to contend, that 
ankylosis of the lumbar spine is present, evaluation of his 
disability under 38 C.F.R. § 4.71a, DC 5289 is not warranted.

Finally, the Board acknowledges that the Court has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to "staged" 
ratings for his service-connected disabilities, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, we find that, 
at no time since the filing of the veteran's claim for 
service connection, in December 1992, has his disease of the 
lumbar spine been more or less disabling than as currently 
rated under the present decision.

In view of the above, the Board finds that the level of 
disability is approximately commensurate with a 40 percent 
rating under Diagnostic Code 5293, and the appeal must 
therefore be denied.  


ORDER

An evaluation in excess of 40 percent for service-connected 
discogenic disease of the lumbar spine is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

